Citation Nr: 0815468	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-07 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury, status post ACL 
reconstruction, with post-traumatic arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury, status post ACL 
reconstruction, with laxity.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1988 to July 
1994.

This case was initially before the Board of Veterans' Appeals 
(BVA or Board) on appeal from September 2003 and February 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The 
September 2003 rating decision denied service connection for 
status post ACL reconstruction of the right knee and for 
residuals of a back injury.  The veteran's Notice of 
Disagreement (NOD) with that determination was received at 
the RO in October 2003.  

In a February 2004 rating decision, service connection for 
residuals right knee injury, status post ACL reconstruction 
was granted and a 10 percent rating was assigned effective on 
April 16, 2003.  The veteran's NOD as to the initial 10 
percent rating assigned for the right knee disability was 
received at the RO in July 2004.  

During the course of the appeal, the RO issued a February 
2005 rating decision that granted entitlement to a temporary 
evaluation of 100 percent from September 1, 2004 through 
August 30, 2004, for the veteran's right knee disability, 
based on surgical or other treatment necessitating 
convalescence.  The 10 percent rating was continued at the 
end of the convalescent period.  

In a March 2007 Board decision, the issue of service 
connection for a low back disorder was granted and the issue 
of entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury, status post ACL 
reconstruction was returned to the RO, via the Appeals 
Management Center (AMC) for additional development.  

A May 2007 rating decision effectuated the grant of service 
connection for residuals of a back injury and assigned an 
initial 20 percent rating effective on April 16, 2003.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Before the remaining issue on appeal was returned to the 
Board for further appellate review, the AMC issued a rating 
decision in November 2007 that awarded a separate 10 percent 
rating for laxity of the right knee, associated with the 
service-connected right knee disability, effective on May 9, 
2005.  As this rating stemmed from the veteran's appeal of 
the initial rating assigned for the service-connected right 
knee disability, the inextricably intertwined issue of 
entitlement to a separate rating in excess of 10 percent for 
laxity of the right knee is also considered in this decision 
as part of the pending appeal.  

The veteran submitted additional medical evidence to the 
Board in February 2008.  Although the evidence was submitted 
without a waiver of review by the Agency of Original 
Jurisdiction, the evidence is either not pertinent to the 
issue on appeal or duplicative evidence that has already been 
reviewed by the RO.  The evidence includes copies of 
prescriptions for pain medication, a duplicate copy of a July 
2007 VA examination, as well as an inquiry by the veteran as 
to when he will be scheduled for an MRI scan to assess a 
possible meniscus injury.



FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's right knee disability has manifested some painful 
limitation of motion, but has not been productive of 
limitation of flexion to 60 degrees, or limitation of 
extension to 5 degrees.

2.  Subluxation and/or instability (laxity) of the right knee 
was first demonstrated in December 2004, and it has never 
been shown to be more than slight.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a right knee injury, 
status post ACL reconstruction, with post-traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5010 (2007).

2.  The criteria for the assignment of an initial rating of 
10 percent (but no higher) from December 16, 2004 for 
residuals of a right knee injury, status post ACL 
reconstruction, with laxity have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the underlying service connection claim by letter 
dated in May 2003.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim of service connection and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his or her possession 
that pertains to the claims.  

With regard to the underlying service connection claims, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  However, the claims of service 
connection were ultimately granted, so any defect regarding 
the content of the pre-adjudication notice as it pertained to 
the service connection claims is moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

With regard to the increased initial rating claim, here, the 
veteran was subsequently provided with adequate notice as to 
the increased rating claim after service connection was 
granted.  In letters dated in November 2004, April 2006, 
September 2006, and April 2007, the veteran was notified 
regarding disability ratings, effective dates, and what 
evidence was necessary to substantiate a claim for increase.  
The claim was readjudicated in a November 2007 Supplemental 
Statement of the Case.  

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what is necessary to substantiate the claims.  
Specifically, the veteran testified at a personal hearing in 
September 2006 that his right knee condition had worsened in 
severity since his last VA examination.  The veteran 
testified that his right knee was productive of swelling, 
limitation of motion, locking, and pain.  As a result of that 
testimony, the case was returned by the Board for further 
development, to include another VA examination.  The relevant 
rating criteria have been listed, and re-listed on numerous 
rating decisions, the Statement of the Case, and Supplemental 
Statements of the Case.  Moreover, the veteran specifically 
noted on a March 2004 VA Form 9, that a 10 percent rating was 
assigned for slight subluxation and/or lateral instability.  
As both actual knowledge of the veteran's procedural rights, 
and the evidence necessary to substantiate the claim have 
been demonstrated and he, and those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claim, no prejudice to the veteran will 
result from proceeding with this adjudication without 
additional notice or process.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Furthermore, as discussed below, it 
appears that VA has obtained all relevant evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  As such, the 
Board finds that the VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

II.  Increased Rating

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected right knee disability, and a rating 
in excess of 10 percent for the lateral instability and/or 
subluxation of the right knee that is associated with the 
service-connected right knee disability.  

In this case, the veteran timely appealed the 10 percent 
rating initially assigned for the service-connected right 
knee disability-just after establishing entitlement to 
service connection for it; thus, VA must determine whether 
the veteran is entitled to "staged" ratings to compensate him 
for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A November 2003 x-ray report revealed status post anterior 
cruciate ligament reconstruction and prior medial tibial 
plateau stabilization; and, mild patellofemoral 
osteoarthritis.  At VA examination in November 2003, three 
large old surgical scars were observed on the right knee.  
Both knees were cool without swelling, warmth or effusion.  
The right knee had a trace crepitance.  Both knees were 
stable without joint line tenderness.  Both knees extended to 
2 degrees.  Right knee flexion was to 138 and left knee 
flexion was to 144.  The examiner noted that the right knee 
locked, and may have had a loose body.  The examiner 
diagnosed a mild degenerative joint disease of the right 
knee.

Private treatment records reveal that the veteran underwent 
right knee arthroscopy, partial medial and lateral 
meniscectomy in June 2004.  A post-operative report from 
approximately 10 days post-op revealed a 2+ effusion in the 
right knee.  Range of motion was from 0-90 degrees.  There 
was some mild medial joint line tenderness.  He was 
ligamentously stable.  Arthroscopy portals were well-healed 
without any erythema or warmth.  

At a December 2004 VA examination the veteran explained that 
he elected to have the third surgery (June 2004) because his 
knee kept locking and buckling and the knee pain was 
worsening.  The veteran continued to report pain, swelling, 
discomfort, instability and additional pain after repetitive 
use.  The veteran did not use any assistive devices and the 
right knee disability did not interfere with his job.  The 
veteran was unable, however, to jog or walk long distances, 
and had pain going up stairs.  

Examination of the right knee revealed three surgical scars, 
all of which were well-healed, nontender, stable, and without 
discoloration.  Regarding knee motion, the veteran was able 
to fully extend the right knee and flexion was to 140 
degrees.  The veteran complained of pain at the end of 
flexion.  There was positive instability with anterior 
stressing and with varus stressing.  There was a positive 
McMurray's sign, and a positive patellar grind test.  X-ray 
of the right knee from December 2004 noted a question of 
intraarticular loose body, along with mild degenerative joint 
disease, evidence of ACL repair, and metal staple stabilizing 
the medial plateau and tibial patella; however, no 
significant interval change was noted.  The examination 
assessment was:  (1) internal derangement of the knee; (2) 
status post multiple surgeries to the knee; (3) knee 
instability; (4) patellofemoral syndrome; and, (5) post-
traumatic arthritis.  The examiner opined that there was an 
additional loss of joint function following repetitive use of 
approximately 40 percent, secondary to pain, which was the 
main contributor.

At a VA examination in May 2005, the veteran indicated that 
his right knee had not locked since his August 2004 surgical 
procedure, but there was a dull ache most of the time.  The 
veteran worked as a state policeman, and was able to continue 
running one or two miles once or twice per week.  The veteran 
had a normal gait and did not use an assistive device.  The 
veteran was described as heavily muscled.  On examination, 
the right knee was cool without swelling, warmth, tenderness, 
crepitance or effusion.  There was no joint line tenderness, 
although there was a slight anterior laxity and a slight 
amount of lateral and medial laxity.  McMurray's was 
negative.  Right knee motion was from 3 degrees to 136 
degrees, and painless.  Repeated flexion and extension of the 
right knee did not cause incoordination, pain, weakness, 
decreased range of motion or fatigue.  The diagnosis included 
right knee pain, status post multiple surgical procedures.  

A May 2006 memorandum from the veteran's chiropractor refers 
to a right knee magnetic resonance imaging (MRI) that 
demonstrated post surgical repair as well as multiple 
ligament damage which would most likely require future 
surgical repair.  

At his personal hearing in September 2006, the veteran 
testified that he could no longer run, and that his right 
knee pain and locking had worsened since the last VA 
examination in May 2005.  

In light of the veteran's testimony, the case was remanded in 
March 2007, and the veteran was afforded another VA 
examination in July 2007.  The veteran reported that his knee 
had begun locking again approximately once or twice per 
month.  When his knee locked, the veteran fell.  The veteran 
reported that his knee ached even when just sitting still, 
and he was on light duty at work.  He was unable to walk for 
more than 10 or 15 minutes without aching.  Around the house, 
the veteran was no longer able to do heavy jobs and had to 
hire someone to help with them.  Stairs made the ache worse.  
The veteran's gait was normal on examination, and he did not 
use, or appear to need, assistive devices for his right knee.  
There was no swelling, warmth, tenderness, crepitus or 
effusion.  There was no joint line tenderness and McMurray 
was negative.  The veteran had mild anterior and mild lateral 
laxity.  Repeated flexion and extension caused mild pain, but 
no weakness, fatigue, incoordination or decreased range of 
motion.  The knee extended with trace pain to 0 degrees and 
flexed with mild pain to 125 degrees.  

The examiner scheduled the veteran for an magnetic resonance 
imaging (MRI) of the right knee for August 2007 to determine 
if the veteran had a separate meniscus disability, but he 
failed to report for the MRI.  The examiner opined that the 
veteran had a torn meniscus, as the cause of his recent 
locking.  He had no loss of range of motion due to pain.  The 
examiner noted that the veteran had thus far been able to 
pass his yearly physical required for state troopers.  Rather 
than run, he bicycled to made up for the running equivalent.

In an October 2007 addendum, the VA examiner who conducted 
the July 2007 examination indicated that the veteran's claims 
file was made available to him and it was reviewed.  

Disabilities of the knees are rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 & 5010 (for arthritis), and 
5256-5263.  Traumatic arthritis established by x-ray findings 
is to be evaluated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate Diagnostic Codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  Lateral 
instability and degenerative arthritis of the knee also may 
be rated separately under Diagnostic Codes 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

The service-connected right knee disability has been rated as 
10 percent disabling on the basis of arthritis and limited 
motion, with a separate 10 percent rating assigned on the 
basis of instability, or laxity, of the right knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  

The 10 percent rating was assigned for arthritis under 
Diagnostic Code 5010 because the veteran's limitation of 
motion of the right knee, as shown by the evidence above, has 
never been shown to be compensable under Diagnostic Codes 
5260 and/or 5261.  Because of x-ray evidence of arthritis, 
and limitation of motion of the right knee that is 
noncompensable according to the rating schedule, a 10 percent 
rating is properly assigned for the service-connected right 
disability.  Higher evaluations are for assignment with 
evidence demonstrating the requisite limitation of motion in 
either flexion or extension of the right knee.  

However, the medical evidence of record does not show that 
the veteran's limitation of flexion and/or limitation of 
extension of the right knee meets the criteria for the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  The medical evidence shows 
that the veteran's right knee motion has varied somewhat 
during the appeal period, and has been shown to be full at 
times.  Overall, the veteran's limitation of motion of the 
right knee has ranged from 0-2 degrees of extension and from 
125 to 140 degrees of flexion, demonstrating only a slight 
limitation.  Neither limitation of right knee flexion to 30 
degrees nor limitation of extension to 15 degrees has ever 
been demonstrated.  Thus, a higher, 20 percent rating is not 
assignable based on limitation of flexion (Diagnostic Code 
5260) or limitation of extension (Diagnostic Code 5261), nor 
does the evidence show that the veteran is entitled to 
separate compensable evaluations for either limitation of 
flexion or limitation of extension under Diagnostic Codes 
5260 or 5261.  

Similarly, with consideration of additional functional loss 
due to pain, fatigue, repetitive use, and the like, the 
additional limitation of motion demonstrated on the 
examinations of record after repetitive use do not equate to 
flexion limited to 30 degrees or extension limited to 15 
degrees.  For example, the VA examiner in December 2004 noted 
that the veteran had full flexion to 140 degrees, but also 
noted that the veteran had a 40 percent additional loss of 
joint function following repetitive use.  Given that the 
veteran demonstrated flexion of the right knee to 140 
degrees, a 40 percent decrease in joint function would equate 
to approximately 85 degrees of flexion.  Limitation of 
flexion to 85 degrees does not equate to a compensable rating 
under Diagnostic Code 5260.  As noted above, to warrant a 
rating in excess of 10 percent under Diagnostic Code 5260, 
flexion to 30 degrees or less must be demonstrated.  

Under Diagnostic Code 5258, semilunar, dislocated cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint warrants a 20 percent rating, the only assignable 
rating under that code.  The record reflects that the veteran 
has undergone surgery to correct ligament damage, and there 
is no evidence of dislocated cartilage.  Absent objective 
findings of semilunar dislocated cartilage, the assignment of 
a rating under Diagnostic Code 5258 is not appropriate, and a 
higher, 20 percent rating is not assignable under either 
Diagnostic Code 5258.

Other Diagnostic Codes pertaining to the knee have been 
considered.  A rating in excess of 10 percent is not 
assignable under Diagnostic Code 5256 because ankylosis of 
the knee has never been demonstrated.  Likewise, the 
veteran's arthritis and limitation of motion are not more 
appropriately rated under impairment of the tibia and fibula 
under Diagnostic Code 5262, as the medical evidence in this 
case does not demonstrate any such impairment that is not 
more appropriately compensated based on limitation of motion 
and/or arthritis.  A 10 percent rating is the only assignable 
rating under Diagnostic Code 5259 (for removal of semilunar 
cartilage that remains symptomatic) and under Diagnostic Code 
5263 (for genu recurvatum); thus the assignment of a rating 
in excess of 10 percent under these codes is not possible.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.  

As noted above, a separate 10 percent rating has been 
assigned for the laxity associated with the service-connected 
right knee disability.  To warrant the next higher, 20 
percent rating under Diagnostic Code 5257, the evidence would 
have to show moderate recurrent subluxation or lateral 
instability.  In this case, instability of the right knee has 
been consistently demonstrated, and is well-documented on 
multiple examination reports since the VA examination in 
December 2004; however, such instability has never been shown 
to be more than mild in degree.  As such, the assignment of a 
10 percent rating, but not higher, is warranted since 
December 17, 2004, the date on which the record first 
reflects instability of the right knee.  Absent a finding of 
moderate instability, however, a rating in excess of 10 
percent for laxity of the right knee is not warranted.  In 
short, as no medical evidence of record shows laxity of the 
right knee to be more than mild in degree, a rating in excess 
of 10 percent for left knee laxity is not warranted.  

Significantly, the RO assigned an effective date of May 9, 
2005 for the assignment of a separate 10 percent rating for 
the laxity of the right knee; however, as demonstrated above, 
the laxity in the right knee is shown as early as December 
2004.  As such, the assignment of the separate 10 percent 
rating for the laxity, or instability/subluxation of the 
right knee should be made effective on December 17, 2004, the 
first date on which right knee instability was shown.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examination reports of 
record do not show evidence of additional functional loss due 
to pain or functional loss due to weakness, fatigability, 
incoordination or pain on movement that has not already been 
taking into consideration in rating the veteran's right knee 
disability; and, the veteran's right knee laxity has never 
been characterized as more than mild in degree.  It is 
recognized that the veteran's right knee is painful; however 
given the range of motion and objective findings, the 
criteria are not met for the assignment of a rating in excess 
of 10 percent based on limited motion or laxity.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the veteran reported that physical activity involved 
in his job aggravated the pain in his knee.  While the 
veteran's right knee pain may increase after a hard day's 
work, this does not rise to the level of marked interference 
with employment.  Moreover, the veteran is able to pass 
physical examinations at work, and does not require the use 
of assistive devices.

In sum, the assignment of a 10 percent rating for the right 
knee laxity associated with the service-connected right knee 
disability is warranted from December 17, 2004.  However, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for right knee laxity, and as 
such, there is no reasonable doubt to be resolved, and a 
rating in excess of 10 percent for the right knee laxity is 
not warranted at any time during the appeal period.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  Additionally, the 
preponderance of the evidence is against the claim for the 
assignment of an initial rating in excess of 10 percent for 
the right knee disability on the basis of arthritis and/or 
limited motion.  Again there is no reasonable doubt to be 
resolved, and a rating in excess of 10 percent is not 
warranted at any time during the appeal period.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 10 percent for residuals of a 
right knee injury, status post ACL reconstruction, with post-
traumatic arthritis, is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating, but no higher, is 
granted from December 16, 2004 for residuals of a right knee 
injury, status post ACL reconstruction, with laxity,.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


